 1                                                                       Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                                  NO. CR19-210 RAJ
11
                              Plaintiff,
                                                                 ORDER CONTINUING TRIAL DATE
12
                                                                 AND PRETRIAL MOTIONS DEADLINE
13                     v.
14    ALLAN B. THOMAS and
      JOANN E. THOMAS,
15
16                            Defendants.
17
18         THE COURT, having considered the Stipulated Motion to Continue Trial Date
19 and Deadline to File Pretrial Motions, and all the files and records herein, finds as
20 follows:
21         1.       The facts and circumstances are as set forth in the Stipulated Motion to
22 Continue Trial Date and Deadline to File Pretrial Motions;
23       2.     The case is complex due to the nature of the charges, the volume of
24 discovery, and the number of defendants;
25       3.     Failure to grant a continuance in this case will deny counsel the reasonable
26 time necessary for effective preparation of trial and other pretrial proceedings, taking into
27 account the exercise of due diligence;
28
     U.S. v. Allan B. Thomas and Joann E. Thomas, CR19-210 RAJ            UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     ORDER - 1
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1         4.       Failure to grant a continuance could result in a miscarriage of justice;
 2         5.       The ends of justice served by granting this continuance outweigh the best
 3 interest of the public and the defendants in a speedy trial; and
 4         6.       All these findings are made within the meaning of 18 U.S.C.
 5 § 3161(h)(7)(A) and (B)(i),(ii) and (iv).
 6         IT IS THEREFORE ORDERED that the parties’ Stipulated Motion (Dkt. #33) is
 7 GRANTED. The trial date in this matter is continued to May 11, 2020.
 8         IT IS FURTHER ORDERED that all pretrial motions, including motions in
 9 limine, shall be filed no later than March 26, 2020. Any pretrial motion shall be noted for
10 consideration on the third Friday after it is filed, with any response thereto due no later
11 than 14 days after filing of motions.
12         IT IS FURTHER ORDERED that the period of time from the date of this Order
13 until the new trial date of May 11, 2020, shall be excludable time pursuant to the Speedy
14 Trial Act, 18 U.S.C. § 3161(h)(7)(A).
15         DATED this 5th day of December, 2019.
16
17                                                          A
18                                                          The Honorable Richard A. Jones
19                                                          United States District Judge

20
21
22
23
24
25
26
27
28
     U.S. v. Allan B. Thomas and Joann E. Thomas, CR19-210 RAJ           UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     ORDER - 2
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
